DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 5 requires at least 8 controllable ports, yet the drawings only show 4 and so the additional controllable ports must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3,5,13,17-18,21,24,28,31, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms in bold lack antecedent basis:
2. The method of claim 1, being executed in a plurality of execution cycles, and wherein in at least one of said execution cycles said outlet port is other than a lowermost port of said at least three ports.
3. The method according to claim 1, wherein said at least three ports comprise a lowermost port, a middle port and an uppermost port, wherein the method is executed in a plurality of execution cycles, and wherein in at least one of said execution cycles said outlet port is said middle port and in at least one of said execution cycles said inlet port said is said middle port. 
said outlet port from a first pair of at least four ports, and selecting said inlet port from a second pair of at least four ports. 
13. The method according to claim 1, wherein said inlet port is selected such that a temperature at said inlet port is higher than a temperature of said delivered water.
17. A system for heating water, the system comprising: a single water storage tank for holding the water and comprising at least three controllable ports located in said tank at different heights along a vertical direction; a heat exchanger external to said tank; a controller, supplemented by a controllable valve system, said controller configured to automatically select a controllable outlet port and a controllable inlet port from said at least controllable three ports; and an arrangement of conduits arranged to circulate water from said tank through said selected outlet port, via said heat exchanger for heating of said circulated water, and into said tank through said selected inlet port. 
24. The system according to claim 17, wherein said controller is configured to execute a timing protocol for said selection, and wherein said timing protocol is different at night time than at daytime. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	Claims 1-3, 6, 8, 14, 17-18, 21, and 31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tamaki et al. (US 2017/0023263).
Regarding claim 1, Tamaki discloses a method of heating water in a single water storage tank (6, Figure 1), the method comprising: selecting, automatically, a controllable outlet port (53) and, automatically, selecting a controllable inlet port  (Figure 10) from at least three controllable ports (53,57,61,60,59,58) located in the tank at different heights along a vertical direction, said outlet port (53) being below said inlet port (61, Figure 1); extracting water from said outlet port; supplying said extracted water to an external heat exchanger (5) configured for heating said extracted water; and delivering heated water from said external heat exchanger to said selected inlet port ([0029]). 
Regarding claim 2, Tamaki discloses the method of claim 1, being executed in a plurality of execution cycles, and wherein in at least one of said execution cycles said outlet port is other than a lowermost port of said at least three ports (57,[0034]).
Regarding claim 3, Tamaki discloses the method according to claim 1, wherein said at least three ports comprise a lowermost port (53, Figure 1), a middle port (57) and an uppermost port (61), wherein the method is executed in a plurality of execution cycles, and wherein in at least one of said execution cycles said outlet port is said middle port ([0034]) and in at least one of said execution cycles said inlet port said is said middle port ([0033]). 
Regarding claim 6, Tamaki discloses the method according to claim 1, wherein said heat exchanger (5) comprises a condenser of a refrigerator, a heat pump (2), or an air conditioner.
Regarding claim 8, Tamaki discloses the method according to claim 1, wherein said selecting is according to a predetermined temperature protocol (S43, Figure 11).
Regarding claim 14, Tamaki discloses the method according to claim 1, being executed intermittently (Figure 5). 
Regarding claim 17, Tamaki discloses a system for heating water, the system comprising: a single water storage tank (6, Figure 1) for holding the water and comprising at least three controllable ports (53,57,61,60,59,58) located in said tank at different heights along a vertical direction; a heat exchanger  (5) external to said tank; a controller (101), supplemented by a controllable valve system (7,9), said controller configured to automatically select a controllable outlet port and a controllable inlet port from said at least controllable three ports (Figure 10); and an arrangement of conduits (32) arranged to circulate water from said tank through said selected outlet port, via said heat exchanger for heating of said circulated water, and into said tank through said selected inlet port ([0029]). 
Regarding claim 18, Tamaki discloses the system according to claim 17, wherein said heat exchanger (5, [022]) comprises a condenser of a refrigerator, a heat pump or an air conditioner. 
Regarding claim 21, Tamaki discloses the system according to claim 17, further comprising a pump (8) for effecting said circulation. 
Regarding claim 31, Tamaki discloses the system according to claim 17, wherein said heat exchanger (5) comprises a condenser of a refrigerator, a heat pump (2), or an air conditioner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 5, 12-13, 28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2017/0023263) in view of Nagata et al. (US 2011/0139259).
Regarding claim 5, Tamaki discloses the method of claim 1, but not selecting said outlet port from a first pair of at least four ports, and selecting said inlet port from a second pair of at least four ports; Tamaki only discloses 3 ports attached to the heat exchanger.
However, Nagata discloses a heat pump water heater system (Abstract, Figure 2)  with a method of selecting said outlet port from a first pair of at least four ports (231,232,233,281), and selecting said inlet port from a second pair of at least four ports (211,251,252,261).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to increase the number of ports in order to reduce the temperature gradient or stratification occurring in the water tank.
Regarding claim 12, Tamaki, as modified,  discloses the method according to claim 1, further comprising measuring a temperature of said water at said heat exchanger (120, 121,12) , wherein said selecting is based on said measured temperature (550,Figure 10).
Regarding claim 13, Tamaki, as modified, discloses the method according to claim 1, wherein said inlet port (211, Figure 2) is selected such that a temperature at said inlet port is higher than a temperature of said delivered water ([0058]).
Regarding claim 28, Tamaki discloses the system according to claim 18,  but not that it comprises a temperature sensor for measuring a temperature of said water at said condenser, wherein said automatic selection is based on said measured temperature. 
However, Nagata discloses a heat pump water heater system (Abstract, Figure 2)  further comprising measuring a temperature of said water at said heat exchanger(120, 121,12) , wherein said selecting is based on said measured temperature (550,Figure 10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to incorporate the condenser’s temperate into the heating loop because that would indicate the available heat available to the tank water. 
Regarding claim 37, Tamaki discloses the system of claim 17, but not that there are at least four ports located at different heights of the tank.
However, Nagata discloses a heat pump water heater system (Abstract, Figure 2) were there are at least four ports located at different heights of the tank (231,232,233,211).   It would have been obvious to one of ordinary skill in the art prior to .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2017/0023263) in view of Kuroki et al. (US 2002/0002834).
Regarding claim 24, Tamaki discloses the system according to claim 17, but not wherein said controller is configured to execute a timing protocol for said selection, and wherein said timing protocol is different at night time than at daytime. 
However, Kuroki discloses a heat pump water heater (Abstract) wherein said controller is configured to execute a timing protocol for said selection, and wherein said timing protocol is different at night time than at daytime ([0010]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the operation of the heating device based on time of day because energy rates and energy demands differ at various times of the day. 
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2017/0023263) in view of Penev et al. (US 2010/0031953).
Regarding claim 33, Tamaki discloses the system according to claim 17, but not said heat exchanger comprises a condenser of a refrigerator having a freezer compartment. 
However, Penev disclose a hybrid water heating system (Abstract) wherein said heat exchanger comprises a condenser of a refrigerator having a freezer compartment ([0025]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the heat source from that of heat pump 
Regarding claim 34, Tamaki (T), as modified discloses the method according to claim 33, wherein the system is configured to allow intermittent execution thereof (T-Figure 5). 
Regarding claim 35, Tamaki (T), as modified discloses the system according to claim 34, wherein said intermittent execution comprises at least one execution cycle during which said condenser extracts heat from said freezer compartment ([0025]). 
Regarding claim 36, Tamaki (T), as modified discloses the system according to claim 34, wherein said intermittent execution comprises at least one execution cycle during which a condenser extracts heat from ambient air outside said refrigerator ([0036]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN E BARGERO/
Examiner, Art Unit 3762     

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746